Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Examiner agrees with the analysis provided in the Remarks dated 05/10/2022 and amended claims associated therewith, and concurrently finds the claims to be eligible under §103.  
As per the prior art, the prior art does not teach or fairly suggest all of the limitations of the claimed invention including inter alia establishing a baseline set of agenda items prior to meeting commencement; identifying meeting participants based on actual real-time meeting attendance; monitoring an attendance and a participation of the meeting participants, wherein monitoring comprises using a voice recognition technique; identifying the agenda items that meet selection criteria using a coverage triggering mechanism; updating the order of the agenda items based on the agenda item that meet selection criteria first; highlighting, in real-time, the  agenda items that meet the selection criteria and are ready for review, wherein a confidence score on whether one or more of the highlighted agenda items will be covered or skipped based on continuous monitoring of the attendance 
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KURTIS GILLS/Primary Examiner, Art Unit 3623